DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faralli et al. (US 20150001645 A1, hereinafter Faralli).
As to claim 1, Faralli teaches a device for reducing package stress sensitivity of a sensor (being the combination of membrane 2 and piezoresistive elements, which are not shown; ¶28 teaches that the piezoresistive elements in the membrane produce pressure signals based on deformation of the membrane 2 due to pressure) comprising: 

[AltContent: textbox (RF)][AltContent: arrow][AltContent: ][AltContent: textbox (Fig. 2)]
    PNG
    media_image1.png
    267
    630
    media_image1.png
    Greyscale

a rigid frame structure RF (fig. 2 above) configured to at least partially support the sensor, wherein the sensor is attached to the rigid frame structure, wherein the rigid frame structure and the sensor are in a same layer (as shown in fig. 2), such that the sensor is mechanically isolated (via springs 5) from the substrate 8 for preventing package stress from propagating onto the sensor (the springs 5 are capable of preventing at least some of such stress from propagating onto the sensor); and 
a plurality of compliant elements 5, wherein a compliant element 5 of the plurality of compliant elements is between each anchor point and the rigid frame structure RF.  

As to claim 2, Faralli teaches wherein the sensor is a pressure sensor (¶28).

As to claim 3, Faralli teaches wherein the sensor is partially or fully suspended from the rigid frame structure (see fig. 2).



As to claim 6, Faralli teaches wherein the rigid frame structure RF is a full frame RF.

As to claim 7, Faralli teaches wherein the rigid frame structure RF and the plurality of compliant elements 5 each comprise silicon (¶32 and figs. 4-6 teach that the rigid frame structure and compliant elements are processed from a layer of silicon 40).

As to claim 8, Faralli teaches wherein the material (silicon - ¶32 and figs. 4-6) comprising the rigid frame structure RF is the same as the material (silicon - ¶32 and figs. 4-6) that comprises the plurality of compliant elements 5.

As to claim 9, Faralli teaches wherein the plurality of compliant elements 5 are more compliant than the rigid frame structure RF (this is because the compliant elements 5 are springs and the rigid frame structure is not a spring).

As to claim 10, Faralli teaches wherein the plurality of compliant elements 5 are suspension elements (as shown in fig. 7) that are a folded spring 5.


providing a substrate 15; 
providing one or more anchor points (points where the springs 5 attach to the support 8) for attaching to the substrate (the anchor points are attached to the substrate 15 through support 8); 
providing a rigid frame structure RF (fig. 2 above) for at least partially supporting the sensor; 
attaching the sensor to the rigid frame structure, wherein the rigid frame structure and the sensor are in a same layer (see fig. 2), such that the sensor is mechanically isolated from the substrate for preventing package stress from propagating onto the sensor (the springs 5 are capable of preventing such stress from propagating onto the sensor); and 
attaching the rigid frame structure to the anchor points through corresponding compliant elements 5.

As to claim 19, Faralli teaches wherein the sensor is a pressure sensor (¶28).

As to claim 20, Faralli teaches wherein the compliant elements 5 (being disclosed as springs - ¶34) are more compliant than the rigid frame structure RF (¶32 

As to claim 21, Faralli teaches wherein the anchor points are attached to the substrate 15 by adhesive bonding (by adhesive 16 in fig. 2).  

As to claim 22, Faralli teaches wherein the rigid frame structure RF and the compliant elements 5 are fabricated by etching (see figs. 5-6 and ¶33-34).

As to claim 23, Faralli teaches wherein the rigid frame structure, the compliant elements, and the sensor are monolithically fabricated in the same process step using the same material (silicon – see figs. 4-6 and ¶32-34).  

Claims 4 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faralli in view of Hoefer et al. (US 20130199295 A1, hereinafter Hoefer).
As to claim 4, Faralli teaches wherein each compliant element 5 comprises at least one connection to an anchor point (being the points at which the compliant elements 5 connect to the substrate 8) and a connection to the rigid frame structure.  
Faralli does not teach wherein each compliant element comprises a plurality of connections to the rigid frame structure.

[AltContent: textbox (X)][AltContent: arrow][AltContent: ][AltContent: textbox (Fig. 3g)]
    PNG
    media_image2.png
    104
    127
    media_image2.png
    Greyscale


Hoefer teaches a MEMS device (fig. 1) comprising a rigid frame structure 12 and compliant elements X (fig. 3g above; Hoefer teaches four compliant elements X), wherein each compliant element X comprises at least one connection to an anchor point (where elements X and 13 meet) and a plurality of connections (in the case of the one compliant element X shown above, the connections are the right and left ends) to the rigid frame structure 12 (see ¶53 and fig. 3g for descriptions of the compliant elements X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Faralli to have the spring structures 11 (which comprise compliant elements X) of Hoefer since such a modification would be a simple substitution of one type of decoupling spring for another for the predictable result that stress on the sensor is still successfully reduced.

As to claim 11, Faralli teaches a device for supporting a micro-electro-mechanical (MEMS) sensor (being the combination of membrane 2 and piezoresistive 
four anchor points (where springs 5 meet the substrate 8 – fig. 7) for attaching to a substrate 8; 
a rigid frame structure RF (fig. 2 above) configured to support the MEMS sensor, wherein the MEMS sensor is attached to the rigid frame structure, and wherein the rigid frame structure and the MEMS sensor are in a same layer (as shown in fig. 2), such that the MEMS sensor is mechanically isolated from the substrate 8 for preventing package stress from propagating onto the MEMS sensor (the springs 5 are capable of preventing at least some of such stress from propagating onto the MEMS sensor); and 
a suspension element 5 between each anchor point and the rigid frame structure RF, wherein the suspension element is compliant (see ¶34, which teaches that the suspension elements 5 are springs).
Faralli does not teach that the suspension element is a crab leg suspension element.
  Hoefer teaches a MEMS device (fig. 1) comprising a rigid frame structure 12 and compliant elements X (fig. 3g above; Hoefer teaches four compliant elements X), wherein each compliant element X comprises at least one connection to an anchor point (where elements X and 13 meet), being crab leg suspension elements, and a plurality of connections (in the case of the one compliant element X shown above, the connections are the right and left ends) to the rigid frame structure 12 (see ¶53 and fig. 3g for descriptions of the compliant elements X).


As to claim 12, Faralli teaches wherein the sensor is a pressure sensor (¶28).

As to claim 13, Faralli as modified teaches wherein each crab-leg suspension element X (Hoefer) comprises one connection to an anchor point (in fig. 3g of Hoefer above, each crab leg suspension element X has a single anchor point, being a connection to Hoefer’s substrate 13) and a plurality of connections (at the left and right ends of the crab leg suspension element X of Hoefer in fig. 3g of Hoefer above) to the rigid frame structure RF (Faralli).

As to claim 14, Faralli teaches wherein the rigid frame structure RF is a full frame RF.

As to claim 15, Faralli as modified teaches wherein the rigid frame structure RF (Faralli) and the crab-leg suspension element X (Hoefer) each comprise silicon (¶32 and figs. 4-6 of Faralli teach that the rigid frame structure and compliant elements are processed from a layer of silicon 40; therefore, in the modified Faralli, the crab leg suspension elements are also made from silicon).

As to claim 16, Faralli as modified teaches wherein the material comprising the rigid frame structure RF (Faralli) is the same as the material comprising the crab-leg suspension element X (Hoefer; as discussed in the rejection of claim 15 above, the rigid  frame structure and crab leg suspension elements are both silicon).

As to claim 17, Faralli as modified teaches wherein the crab-leg suspension element X (Hoefer) is more compliant than the rigid frame structure RF (Faralli; ¶53 of Hoefer teaches that the crab leg element X is elastic; additionally, ¶32 and figs. 4-6 of Faralli teach that the suspension elements and rigid frame structure are etched from the same layer of material, meaning that the rigid frame structure is more rigid since it is thicker).    
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                             

/JILL E CULLER/           Primary Examiner, Art Unit 2853